ORDER
PER CURIAM.
Movant appeals the motion court’s denial of her Rule 24.035 motion alleging her motion counsel’s failure to file an amended motion and request an evidentiary hearing constituted an abandonment under Luleff v. State, 807 S.W.2d 495 (Mo. banc 1991). We affirm. We find the motion court’s findings of fact are not clearly erroneous and no error of law appears. Rule 84.16(b)(2) and (5).
We further find an opinion in this case would have no precedential value and affirm by written order. Rule 84.16(b). A memorandum has been issued to the parties for their use only.